Citation Nr: 9935218	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinea pedis and a 
genital rash, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for joint soreness, 
chronic fatigue, and chronic diarrhea to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for a chronic right 
knee disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a permanent and total disability 
evaluation for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and girlfriend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant performed several years of reserve duty with 
various periods of active duty for training.  He also had 
active service from July to December 1991, with service in 
the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The claims of entitlement to service connection for a right 
knee disorder, and tinea pedis and a genital rash, to include 
as due to undiagnosed illness are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.



CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
knee disorder, and tinea pedis and a genital rash, to include 
as due to undiagnosed illness are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for tinea pedis 
and a genital rash, to include as due to undiagnosed illness; 
and a right knee disorder.  The service medical records show 
that he served on active duty in the Persian Gulf.

The legal question to be answered initially is whether an 
appellant has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If they are not well-
grounded, the appeal must fail and there is no duty to assist 
him further in the development of these claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service. This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability. Such a nexus must be shown by medical evidence. 
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Tinea pedis and genital rash

The appellant's service medical records show no indication of 
any treatment for or diagnosis of tinea pedis or genital rash 
during his period of active duty service.  He was treated in 
June 1988, for a tick at the end of his penis, however, no 
subsequent sequelae are noted in the service medical or post 
service record.  At separation from active duty the appellant 
specifically denied a history of any skin disease, and 
physical examination disclosed clinically normal skin.

Postservice, tinea pedis was initially diagnosed in April 
1996, and genital rash was first noted in January 1994.  
Subsequent VA examiners have diagnosed nummular eczema, 
erythrasma, and psoriasis.

While the appellant presented testimony from several 
witnesses at hearings conducted in February 1998 and May 
1999, that these disorders developed inservice, he has 
offered no competent medical or scientific evidence to 
establish such a relationship, other than unsubstantiated lay 
opinions.  While the appellant, his mother and girlfriend are 
certainly capable of providing evidence of symptomatology, 
they are not competent to offer opinions regarding the 
etiology of any disorder.  "The capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the appellant with tinea pedis or 
genital rash, and as the appellant has submitted no medical 
opinion or other competent evidence to show that the post 
service tinea pedis or genital rash, however diagnosed, is in 
anyway related to his period of service, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.

In reaching this decision the Board notes that the appellant 
served in Persian Gulf.  The provisions of 38 C.F.R. § 3.317 
(1999) regarding undiagnosed illnesses are, however, not for 
application because his symptoms have been specifically 
diagnosed as tinea pedis, nummular eczema or possible 
psoriasis.  They have not been associated with an undiagnosed 
illness.  Hence, the provisions of this regulation cannot 
serve to find this claim well grounded.

Right knee

While the appellant also testified that he injured his right 
knee in a motor vehicle accident during ACDUTRA service at 
Fort Knox in 1990, he has submitted no medical opinion or 
other competent evidence to show that he currently has a 
right knee disability.  Physical examination in service in 
November 1991, and by VA in May 1996 specifically found that 
the appellant had a normal right knee joint.  The laws 
governing service connection demand that the appellant 
present competent evidence of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, 
the Board notes that the appellant's ACDUTRA medical records 
from Fort Knox are not associated with the claims file.  
Nevertheless, even assuming that his knee was injured at that 
time, without competent evidence of a current right knee 
disability, as well as competent evidence linking a current 
right knee disorder to service to remand this case for these 
records would be pointless.  The postservice VA examination 
and x-ray reports are simply negative for pertinent 
pathology.  Without competent evidence of a current 
disability, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, this benefit 
sought on appeal is also denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for tinea pedis and a genital rash, to 
include due to undiagnosed illness, and a right knee disorder 
is denied.


REMAND

Initially, the Board agrees with the RO that the following 
issues, as discussed in this remand, are well-grounded 
claims.  With respect to these issues, however, the Board 
finds that further development is required.

To begin with, the Board observes that a various medical 
examiners have diagnosed the appellant with PTSD resulting 
from his military service.  At this time the record does not 
include credible supporting evidence of an inservice 
stressor.

Nevertheless, the appellant has identified several traumatic 
experiences during his tour of duty in the Persian Gulf, 
which, if verified, possibly could establish a basis for 
granting service connection.  According to the appellant's 
service records, he served in the 304th Light Maintenance 
Company in Saudi Arabia.  In his stressor statements he 
described a number of events to include witnessing an 
American soldier die in a motor vehicle accident, a soldier 
catch on fire, and seeing a number of dead Iraqi soldiers.  
Unfortunately, however, the RO has yet to attempt to 
corroborate and verify the appellant's assertions regarding 
his claimed stressors.  The Court has held that an attempt 
should be made to verify an appellant's stressors if 
diagnosed with PTSD.  See Cohen v. Brown, 10 Vet. App 128 
(1997).  Hence, the Board believes that an attempt to verify 
these assertions is necessary to fulfill the mandated duty to 
secure records from other government agencies under 38 
U.S.C.A. § 5103(a).

With respect to the appellant's claim for a respiratory 
disorder, the service medical records reveal that an October 
1991 chest x-ray showed a 1.1 centimeter density in the lower 
left lobe that was most consistent with a granuloma.  In 
November 1991, the veteran denied a history of chronic upper 
respiratory tract infections, however, he did describe 
developing a cough after being exposed to fine desert dust 
and after having a viral syndrome in Saudi Arabia.  Physical 
examination in November 1991  revealed clear lungs, and a 
respiratory disorder was not diagnosed.  

Following a May 1996 VA examination the appellant was 
diagnosed with possible asthma.  Pulmonary function studies 
were ordered, but the results of those studies are not of 
record.  In November 1998, the appellant's private physician, 
Joseph Thorpe, M.D., diagnosed him with asthma that could 
have been associated with almost a reactive airways disease 
syndrome (RADS) that would be seen with exposure overseas.  
The opinion from Dr. Thorpe well grounds this claim.  
Notably, however, a January 1997 VA respiratory examiner 
found that the appellant's respiratory system was essentially 
normal.  In light of this conflicting evidence, the Board 
finds that a medical opinion is required in order to 
determine whether his current respiratory condition is 
related to those noted in service.

With respect to the appellant's claims of entitlement to 
service connection for fatigue, joint pain, and diarrhea, to 
include as due to undiagnosed illness, in October 1997, a VA 
psychiatrist diagnosed the appellant with "desert storm 
illness."  Another VA psychiatrist previously had found in 
January 1997 that the appellant's "panorama of symptoms" 
was similar to others that he had evaluated for Persian Gulf 
Syndrome.  While these opinions are vague and ambiguous with 
respect to the relevant symptoms, nevertheless, these 
examiners diagnosed Persian Gulf Syndrome.  Pursuant to the 
provisions of 38 C.F.R. § 3.317, fatigue, joint pain, and 
diarrhea are listed conditions for an undiagnosed illness.  
Therefore, the Board finds that a medical opinion is 
necessary in order to determine if the appellant's claimed 
fatigue, joint pain, and diarrhea are specific symptoms of an 
undiagnosed illness, or whether they are symptoms of an 
identifiable disorder.  38 C.F.R. § 3.317 (1999).

Finally, with respect to his claim of entitlement to pension 
benefits, the appellant essentially claims that his 
nonservice-connected disorders are more severe than currently 
rated for pension purposes.  Therefore, new examinations are 
in order.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged inservice stressors which are 
purported to have caused the onset of 
PTSD.  This statement should include, but 
it is not limited to such detail as the 
dates, precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  This information should include 
all known details regarding the incidents 
described by the appellant in his 
testimony and written statements.

The veteran is hereby informed that the 
Court has held that asking him to provide 
the underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

2.  After receipt of the appellant's 
response (or after a reasonable time has 
passed with no response from the 
appellant), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the appellant's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
the occurrence of the incidents and any 
indication of the appellant's involvement 
therein.  This development must be 
undertaken even if the appellant fails to 
provide any additional information 
concerning his claimed stressors.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which are supported by 
credible supporting evidence.  If no 
stressor is so supported, the RO should 
so state in its report.

4.  Thereafter, if, and only if, credible 
supporting evidence of an inservice 
stressor is presented, the RO should then 
arrange for the appellant to be seen for 
a psychiatric examination.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner.  In determining whether or not 
the appellant has PTSD due to an 
inservice stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an inservice 
stressor, he or she must identify which 
stressor detailed is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examination 
report should be typed.

5.  The RO should also schedule the 
appellant for a comprehensive VA 
examination by a respiratory specialist 
to determine the nature and etiology of 
any respiratory disorder present.  All 
appropriate X-rays and special studies, 
to include pulmonary function studies, 
must be conducted.  The examiner must 
review the appellant's claims folder, 
especially the service medical records, 
and a copy of this REMAND.  Following the 
examination the physician must opine 
whether it is at least as likely as not 
that any currently diagnosed respiratory 
disorder is related to the appellant's 
active duty service, to include his 
service in the Persian Gulf.  The 
examiner should include in their 
commentary a discussion of the Dr. 
Thorpe's November 1998 diagnosis and 
opinion.  A complete rationale for any 
and all opinions provided must be 
included in the report.  The examination 
report should be typed.

6.  The RO should also schedule the 
appellant for a general medical 
examination to determine, if possible, 
the nature and etiology of any disorder 
manifested by joint pain, fatigue or 
diarrhea.  Following the examination, the 
examiner should offer an opinion whether 
it is at least as likely as not that 
these symptoms are caused by an 
underlying undiagnosed disorder, or 
whether it is more likely than not that 
they can be attributed directly to a 
diagnosable disability.  If the symptoms 
can be associated with a diagnosable 
entity that entity must be noted with 
specificity.  Furthermore, for pension 
purposes, the examiner must provide an 
opinion as to the impact of each and 
every diagnosed disability on the 
appellant's ability to secure or follow a 
substantially gainful occupation.  The 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The 
examination report should indicate 
whether such a review of the claims file 
was conducted.  All necessary tests and 
studies should be performed and all 
clinical manifestations should be 
reported in detail.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be typed.

7.  The appellant must be given complete 
written notice of the precise date, time 
and place for these examinations, to 
include advising him of the consequences 
of failure to report for any examination, 
as well as a discussion of 38 C.F.R. § 
3.655(b) (1999), and the decision in 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  If he fails to report for any 
examination, this fact must be noted in 
the claims folder and a copy of the 
written notice of examination or refusal 
to report notice, whichever is 
applicable, must be associated with the 
claims folder.

8.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

The purpose of this REMAND is to ensure due process and to 
obtain additional information.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.

The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

